Citation Nr: 1706751	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran  represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana that denied the Veteran's claim for service connection for PTSD.
 
In an April 2014 rating decision, the RO granted the Veteran's claim for an acquired psychiatric disorder, to include PTSD, assigning an initial evaluation of 30 percent effective August 1, 2012. 

In February 2016, the case was remanded for additional development.  It is again before the Board for further appellate review.
	
A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in a January 2017 statement, the Veteran's representative has contended that she is unable to maintain employment due to her service-connected psychiatric disability.  As the record now raises a question of whether the Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disability, a claim for a TDIU is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2017 statement, the Veteran's representative alleged the most recent March 2016 VA examination was inadequate.  He pointed out that the examination report reflected that the Veteran only had one psychiatric diagnosis (PTSD) when the record reflects the Veteran also has a diagnosis of a recurrent major depressive disorder.  The representative also noted that in the VA examiner's April 2016 addendum, the examiner stated that the Veteran's "depression struggles" were independent of her service-connected PTSD, but provided no rationale whatsoever for how this conclusion was reached.  Accordingly, the Board finds that a new VA examination is warranted to determine the full scope of the Veteran's service-connected PTSD symptoms and whether the symptoms from the depressive disorder can be clearly delineated from the PTSD symptoms.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

With respect to entitlement to a TDIU, as the development regarding the PTSD claim will potentially impact the Veteran's eligibility for TDIU, the Board finds the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  Accordingly the Board will defer adjudication of the TDIU claim at this time.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination to determine the current level of social and occupational impairment due to her service-connected PTSD.  The examiner must address the Veteran's diagnosis of recurrent major depressive disorder and determine whether the symptoms from the depressive disorder can be clearly delineated from the symptoms from PTSD.  If they can be separated, the examiner must specifically identify which symptoms are from PTSD and which symptoms are from the depressive disorder.  If the symptoms of the two disorders cannot be clearly delineated, this must be expressly stated in the examination report.  The examiner must also describe the occupational functioning limitations, if any, stemming from the Veteran's PTSD (and from the depressive disorder if it is determined that the symptoms from each disorder cannot be clearly delineated).  The examiner must also request that the Veteran identify her highest level of education and her previous work history.  

A clear rationale should be provided for any opinions expressed.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



